Citation Nr: 0603679	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  99-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel

INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A March 1999 rating decision 
denied the veteran's claim for an increase, and he perfected 
an appeal of that determination.

A Travel Board hearing was held in June 2001 at the RO before 
another veterans law judge (VLJ).  A transcript of the 
hearing testimony has been associated with the claims file.  
The VLJ who presided at the hearing is no longer at the 
Board.  In a December 2005 letter, the Board informed the 
veteran of this fact and inquired if he desired another 
hearing.  See 38 C.F.R. § 20.707 (2005).  In his December 
2005 response, which was received in January 2006, he advised 
that he did not desire another hearing.

In September 2001, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's PTSD manifests with nightmares and 
flashbacks related to his Vietnam experiences, 
hypervigilance, feelings of loneliness and uncertainty about 
his future employment due to his symptoms, and difficulty 
forming close relationships.  Mental status examination 
revealed no abnormalities in thought processes, grooming, or 
insight; he denied suicidal and homicidal ideation; and his 
mood was stable.  Global Assessment of Functioning (GAF) at 
the last examination was about 50. 

3.  The preponderance of the competent medical evidence of 
record shows that, PTSD with occupational and social 
impairment reflective of deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships, has not been more nearly 
approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a post-remand April 2004 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the April 1999 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOC) of 
December 2004 and July 2005.  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the December 2004 SSOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, examination reports, and the transcript of the 
hearing.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based.  38 C.F.R. § 4.126(a), (b).  Not 
every criterion of a higher rating criteria must be met in 
order for an appellant to receive the higher evaluation, 
38 C.F.R. § 4.21, and that any doubt as to whether to apply a 
higher rating is resolved in favor of the higher rating.  
38 C.F.R. § 4.3.  If a disability picture more nearly 
approximates the higher criteria, the higher rating will be 
assigned; otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Further, applicable rating criteria are 
applied via an overall assessment of one's disability 
picture.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, service connection was granted for PTSD in May 
1982.  The veteran's current application for an increased 
rating was received in October 1998.  The November 1998 
examination report reflects that the examiner noted the 
veteran to manifest a depressive mood, anxiety, and impaired 
impulse control, all of which impaired the quality of his 
relationship with his wife and children.  His GAF was 
assessed as 40 to 45.

The veteran included a lengthy statement with his July 1999 
substantive appeal.  He asserted that the examiner did not 
spend much time with him at the 1998 examination, and that he 
asked him only a few questions, and no questions at all about 
his mental status.  The veteran expressed the opinion that 
the examiner was not a capable examiner, and that other 
veterans he knew felt the same way.  He also related his 
struggles to overcome alcohol addiction due to his PTSD only 
to have to rely on constant medication for his symptoms.  He 
emphasized how he lived a reclusive life, had entertained 
suicidal and homicidal thoughts over the years, and that he 
had lost the ability to express affection towards his wife, 
children, and others.  Thus, he asserted, he should be rated 
at a higher percentage.

The veteran related at the 2001 hearing that he experienced 
sleep disturbance and anxiety, and that his job was very 
mundane and did not require much skill.  He related that he 
handled potential conflict on the job by walking away, going 
outside, and smoking a cigarette to calm down.  His 
supervisor is his wife's cousin, and he was aware of the 
veteran's Vietnam experiences, and that helped him cope at 
his work place.  He also related that sometimes when people 
rubbed him the wrong way at work, he entertained thoughts of 
harming them.  He informed his provider of this, and his 
provider increased his medication.  The veteran and his wife 
remarried a year after they divorced, and they had remained 
together since.  He described their relationship as more of 
friendship with hardly any intimacy, than a marriage.  He 
slept in a separate bedroom to spare his wife the impact of 
his restlessness and sleep disturbance.  While he had 
relational difficulty with his children, he related that he 
was "good with the grandchildren," and he and his wife 
spoiled them.  He also described hypervigilance.

The July 2001 VA fee-basis examination report reflects that 
the veteran related that he had not worked since 1998.  The 
examiner noted a prior VA diagnosis of bipolar disorder in 
1991 or 1992, for which he was prescribed Lithium Carbonate 
600 mg twice a day, in addition to that of PTSD, and that his 
bipolar and alcohol abuse symptoms were in remission.  The 
veteran described ongoing marital discord, that he had little 
interest in his surroundings and people he had known, and 
that he felt lonely and withdrawn, as well as feelings of 
depression.

The mental status examination revealed the veteran's thought 
processes to be well organized, as reflected by his ability 
to articulate his symptoms in detail, which included 
flashbacks, nightmares, and exaggerated startle response.  
The veteran described mood swings, mostly depressive with 
occasional manic symptoms.  During the latter, he was more 
irritable, argumentative, easily given to temper outbursts, 
and sleep disturbance.  He denied suicide rumination or plans 
and homicidal thoughts.  His anxiety symptoms included chest 
pain, palpitations, hypervigilance, exaggerated startle 
response, and avoidance of crowds.  The examiner noted his 
recent and remote memory were intact, and his overall fund of 
knowledge was fair.  The examiner did not assess a Global 
Assessment of Functioning (GAF) score, but noted that the 
veteran's symptoms had rendered it difficult for him to find 
employment.

VA outpatient treatment records reflect that the veteran's 
symptomatology abated  somewhat after the 2001 examination.  
A September 2001 note reflects that the veteran reported some 
hypervigilance and tension, but the examiner noted he was 
alert and oriented, his memory was intact, his affect clear 
and definitive, and there was no evidence of delusions, 
hallucinations, or suicide or homicide ideation.  Judgment 
and insight were reasonably intact.  The examiner assessed 
the veteran's PTSD symptoms as mildly increased and that he 
showed mild mood disequilibrium.
In September 2002, the veteran reported increased 
symptomatology, and that his wife had been diagnosed with 
lung cancer.  He was alert, tearful, responsive, and 
interactive, but with no overt evidence of psychosis, 
suicide/homicide ideation, hypomania, or pressured speech.  
Judgment and insight were intact.  The examiner assessed the 
veteran's GAF as 60 and recommended an increase in the 
veteran's Quetiapine in fractions of a dose and to continue 
the Lithium.

In May 2003, the veteran reported that his medications were 
working reasonably well, and that his wife's cancer had 
metastasized to her liver.  Mental status examination was 
essentially the same as in September 2002, and the examiner 
noted that his judgment and insight were improving.  GAF was 
assessed as 60.

The January 2004 medication review note reflects the 
veteran's medications as Quetiapine, Lithium Carbonate3, 
Fluoxetine, and Buspirone.  The veteran was struggling with 
his wife's death and reactivation of his PTSD symptoms as a 
result.  The examiner assured him that he was going through a 
normal process for his circumstances and noted that the 
veteran remained clean and sober.  The veteran was in contact 
with a human resource support person at his job and he 
expected a referral for grief counseling.  Mental status 
examination reflected no change from September 2002 or May 
2003, and GAF was 60.

In June 2004, the veteran's provider noted that his 
medications were helping him manage his symptoms, and that he 
had experienced some reactivation of PTSD dreams and 
nightmares as expected, as he worked through his wife's 
death.  The veteran was attending a grief counseling group.  
Mental status examination revealed no abnormalities, and the 
examiner noted that judgment and insight were steadily 
improving.  GAF was assessed as 60.

The Board finds that the competent medical evidence of record 
shows the veteran's PTSD to more nearly approximate a 50 
percent evaluation.  38 C.F.R. §§ 4.3, 4.7.  The September 
2005 examination report reflects that the examiner noted that 
the veteran's thought processes were well organized, as he 
related the history of his disorder without any difficulty.  
The veteran related that he was fired from a job after 18 
years due to his drinking and frequent absenteeism, and that 
he had worked the prior nine years as a painter.  Although he 
had held about nine or 10 jobs over the prior 10 years or so, 
he currently was a laborer and had held that job for the past 
six years.

The examiner's review of the veteran's records revealed his 
medications to include Lithium Carbonate, 1200 mg daily, 
along with Seroquel 200 mg at bedtime, and Prozac 60 mg and 
BuSpar for anxiety symptoms.

He reported current symptoms of frequent nightmares, 
flashbacks, hypervigilance, and difficulty concentrating and 
forming close relationships with people at work.  The veteran 
related that he had been quite impulsive, and he described 
marked mood swings, which included manic to hypomanic 
behavior, associated with symptoms of depression.  He denied 
any history of hallucinations, delusions, paranoid ideation, 
and suicide ruminations or planning.  The veteran also denied 
any obsessive rumination or compulsive rituals.  The examiner 
assessed the veteran's mood as stable, his general fund of 
knowledge as good, and observed that he demonstrated good 
insight into his symptoms, his diagnosis, and need for 
treatment, and was compliant with his medications.

The Axis I diagnosis was PTSD and bipolar disorder.  Axis II 
was alcohol addiction, in remission.  Psychosocial stressors 
included his wife's death, minimal interaction with others, 
feelings of loneliness, and uncertainty about his job due to 
his symptoms.  His current GAF and for the year before was 
assessed as about 50.

PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent evaluation.  Id.

The preponderance of the competent medical evidence of record 
shows that, while the veteran's PTSD symptomatology impairs 
him occupationally and socially, his symptoms do not more 
nearly approximate the criteria for a 70 percent or higher 
evaluation.  38 C.F.R. § 4.7.  The Board notes the 2005 
examination assessment of a GAF of about 50.  The GAF 
considers psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  DSM-
IV, p. 46.  A GAF of 50 is at the very top end of the 41 to 
50 range, which indicated serious symptoms or any serious 
impact in social or occupation functioning.  DSM-IV, p. 47.  
The Board further notes that, while the examiner assessed 
"about 50" for the prior year, the veteran's GAF was 
assessed as 60 in June 2004, as it consistently was between 
2001 and March 2005, even during the aftermath of his wife's 
death.

A GAF of 60 is at the top end of the 51 to 60 range, and 
reflects moderate symptoms.  Id., at p. 46.  Further, the 
2001 and 2005 examination reports, as well as the mental 
treatment notes set forth above, reflect that the veteran's 
mental status examinations simply have not reflected any of 
the criteria for a 70 percent evaluation, the 2005 GAF 
notwithstanding.  The evidence reflects that the veteran has 
manifested occasional mood disturbance but not near-
continuous mood disturbance.  Further, the examiner at the 
2005 examination noted that his mood was stable.

The Board notes the veteran's assertions related to the 1998 
examination, but also notes that any purported deficiency 
with that examination was more than cured by the subsequent 
examinations in 2001 and 2005, and the other medical evidence 
of record.  Further, it is the current disability picture 
which carries the greater weight.

The Board acknowledges the impact of the veteran's PTSD on 
his ability to form and maintain relationships, but the 
evidence reflects that it has not been eliminated.  He 
described a warm relationship with his grandchildren, and 
while he indicated difficulty with his children, there was 
not a complete absence of a relationship.  Further, he had 
held his current job for six years.  Thus, the evidence shows 
the veteran's claimed symptomatology is included in his 50 
percent evaluation.  38 C.F.R. § 4.7, Diagnostic Code 9411.

The Board has considered the doctrine of reasonable doubt and 
finds that the preponderance of evidence shows the veteran's 
PTSD to more nearly approximate a 50 percent evaluation, and 
that 50 percent adequately compensates him for his occupation 
and social impairment due to his PTSD symptomatology.  
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.


ORDER

Entitlement to an increased rating for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


